2021 WI 17

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2016AP1288-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Daniel W. Morse, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant-Respondent,
                            v.
                       Daniel W. Morse,
                                 Respondent-Appellant.

                          ATTORNEY MORSE REINSTATEMENT PROCEEDINGS
                         Reported at 386 Wis. 2d 654, 927 N.W.2d 543
                               PDC No: 2019 WI 53 - Published

OPINION FILED:         March 2, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                                      2021 WI 17
                                                                              NOTICE
                                                                This opinion is subject to further
                                                                editing and modification.   The final
                                                                version will appear in the bound
                                                                volume of the official reports.
No.    2016AP1288-D


STATE OF WISCONSIN                                          :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Daniel W. Morse, Attorney at Law:

Office of Lawyer Regulation,                                                       FILED
                  Complainant-Respondent,                                      MAR 2, 2021
       v.                                                                        Sheila T. Reiff
                                                                              Clerk of Supreme Court
Daniel W. Morse,

                  Respondent-Appellant.




       ATTORNEY reinstatement proceeding.                         Reinstatement granted.



       ¶1         PER    CURIAM.      We     review     a       report    filed     by    Referee
Robert       E.    Kinney       recommending         that       the   court     reinstate       the

license of Daniel W. Morse to practice law in Wisconsin.                                          No

appeal       has         been     filed       from     the        referee's        report       and

recommendation.                Accordingly, our review proceeds pursuant to

Supreme Court Rule (SCR) 22.33(3).                          Upon careful review of the

matter, we adopt the referee's findings of fact and conclusions

of     law        and     agree       that     Attorney           Morse's       petition        for

reinstatement should be granted.                       As is our normal custom, we
also    direct          that    the   costs    of    the        reinstatement       proceeding,
                                                                                   No.       2016AP1288-D



which are $5,448.81 as of December 15, 2020, be paid by Attorney

Morse.

    ¶2         Attorney       Morse        was        admitted          to       practice       law   in

Wisconsin in 1979.            Attorney Morse was also licensed to practice

law in Florida and Pennsylvania.                       He was disbarred in Florida in

2019,    and     his       Pennsylvania          law        license         is    administratively

suspended.       In 2019, Attorney Morse's Wisconsin law license was

suspended for one year.                     See In re Disciplinary                        Proceedings

Against Morse, 2019 WI 53, 386 Wis. 2d 654, 927 N.W.2d 543.                                           The

misconduct in that case related to an estate matter.                                            Attorney

Morse    failed       to    take     steps       to    advance          the      interests       of   the

estate; failed to promptly deliver documents in his possession;

failed to abide by a probate court order; and failed to keep in

trust    funds     totaling         over     $25,000             belonging         to    the    estate,

instead paying those funds to his law firm and himself and using

the funds to pay personal obligations.

    ¶3         Attorney Morse filed a petition for the reinstatement

of his Wisconsin law license on April 6, 2020.                                          A hearing was
held before the referee on October 13, 2020.                                  The referee issued

his report and recommendation on November 24, 2020.                                       The referee

found    that     Attorney          Morse:             desires         to     have       his     license

reinstated;       has       not      practiced          law           during       the       period   of

suspension;       has      not      given    members             of    the       public      misleading

information       about       his    suspension             or    reinstatement;             has   fully

complied       with     the      terms      of        the    order          of    suspension;         has

maintained       competence          and    learning             in    the       law    by     attending
educational sessions; understands the gravity of his misconduct;
                                                  2
                                                                       No.    2016AP1288-D



and has promptly made restitution.                 The referee also found that

Attorney Morse's conduct since the suspension has been exemplary

and above reproach and that he has a proper understanding of and

attitude toward the standards that are imposed on members of the

bar    and   will     act   in   conformity       with   those    standards.          The

referee found that Attorney Morse can be safely recommended to

the legal profession, the courts, and the public as a person fit

to be consulted by others and to represent them and otherwise

act in matters of trust and confidence and in general to aid in

the administration of justice as a member of the bar and an

officer of the courts.

       ¶4    Supreme Court Rule 22.31(1) provides the standards to

be met for reinstatement.               Specifically, the petitioner must

show by clear, satisfactory, and convincing evidence that he or

she has the moral character to practice law, that his or her

resumption of the practice of law will not be detrimental to the

administration of justice or subversive to the public interest,

and that he or she has complied with SCR 22.26 and the terms of
the    order     of    suspension.           In    addition,       SCR       22.31(1)(c)

incorporates the statements that a petition for reinstatement

must   contain      pursuant     to   SCR    22.29(4)(a)      –   (m).        Thus,   the

petitioning         attorney     must       demonstrate     that        the     required

representations in the reinstatement petition are substantiated.

       ¶5    When      reviewing      referee       reports       in     reinstatement

proceedings, we utilize standards of review similar to those

used for reviewing referee reports in disciplinary proceedings.
We do not overturn a referee's findings of fact unless they are
                                             3
                                                                           No.        2016AP1288-D



clearly erroneous.              On the other hand, we review a referee's

legal conclusions, including whether the attorney has in fact

satisfied the criteria for reinstatement, on a de novo basis.

In re Disciplinary Proceedings Against Jennings, 2011 WI 45,

¶39,     334      Wis. 2d 335,         801    N.W.2d 304;          In     re     Disciplinary

Proceedings Against Gral, 2010 WI 14, ¶22, 323 Wis. 2d 280, 779

N.W.2d 168.            In making his recommendation, the referee noted

that    Attorney        Morse    has    acknowledged         his    ethical          violations.

The referee said Attorney Morse is very knowledgeable about his

specific area of practice, and if, in the future, an issue at

the periphery of his knowledge arises, he has vowed that he will

consult with other experienced professionals.                           The referee said

making      use    of   the     expertise     of     these     attorneys         would       be   an

invaluable resource for Attorney Morse.

       ¶6      Upon     review    of    the   record,        we    agree       that     Attorney

Morse    has      established      by    clear,      satisfactory,         and       convincing

evidence that he has satisfied all of the criteria necessary for

reinstatement.           Accordingly, we adopt the referee's findings of
fact    and       conclusions      of    law,       and   we      accept       the     referee's

recommendation that Attorney Morse's license to practice law in

Wisconsin should be reinstated.                     As is our standard policy, we

also    find      it    appropriate      to     impose    the      full    costs        of    this

proceeding on Attorney Morse.

       ¶7      IT IS ORDERED that the license of Daniel W. Morse to

practice law in Wisconsin is reinstated, effective the date of

this order.


                                                4
                                                 No.   2016AP1288-D



    ¶8   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Daniel W. Morse shall pay to the Office of Lawyer

Regulation costs of this proceeding, which are $5,448.81 as of

December 15, 2020.




                               5
    No.   2016AP1288-D




1